SUPPLEMENTAL ORDER ON REHEARING
On consideration of petition for rehearing and the November 1, 1982 response by the Attorney General, the court finds and directs:
1) The consolidated litigation in Oklahoma County before the Honorable Joe Cannon has been carried to final conclusion by judgment pronounced on October 15, 1982 and memorialized October 29, 1982.
2) There is no longer any tenable legal ground for keeping the cases sought to be prosecuted in the Panhandle counties under the arrest order entered herein by our opinion of July 15, 1982.
The July 15, 1982 order arresting proceedings in the pending cases is therefore dissolved effective this date.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 8th DAY OF NOVEMBER, 1982.
BARNES, V.C.J., and LAVENDER, DOOLIN, OPALA and WILSON, JJ., concur.
SIMMS and HARGRAVE, JJ., concur only in dissolving the arrest order.
HODGES, J., dissents.